Citation Nr: 1519982	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  11-25 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative arthrosis of the left ankle, residuals of reconstructive surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Elias, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1993 to June 1994.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge (VLJ) in June 2012.  A transcript is of record.  The Board remanded this claim in December 2013 for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  In August 2014, the Veteran submitted a treatment note dated August 13, 2014 from the Greenville Health System.  This treatment note shows that he was evaluated for left ankle pain and that magnetic resonance imaging (MRI) of his left lower extremity was ordered.  On remand, the Veteran's complete treatment records from the Greenville Health System dated since December 2013 should be obtained, to include a copy of the MRI results.

As the case must be remanded for the foregoing reason, the Veteran's updated VA treatment records should be obtained and he should be afforded a current VA examination of his left ankle.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain a copy of the Veteran's complete VA treatment records, dated since December 2014.

2.  Make arrangements to obtain a copy of the Veteran's complete treatment records from Greenville Health System (Sara Baird, M.D.), dated since December 2013, to include a copy of the results of the MRI requested in August 2014.

3.  After the above records have been obtained, schedule the Veteran for an appropriate VA examination to assess the current level of severity of his service-connected degenerative arthrosis of the left ankle, residuals of reconstructive surgery.  The appropriate DBQ should be filled out for this purpose, if possible.

The entire claims file and a copy of this REMAND must be made available to the examiner.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  All indicated tests and studies should be performed and all clinical findings reported in detail.

4.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


Department of Veterans Affairs


